 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Johne Lewis Owens, II

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00296-JAD-CWH
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (First Request)
13   JOHNE LEWIS OWENS, II,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
17   United States Attorney, and Elham Roohani, Assistant United States Attorney, counsel for the
18   United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha Brooks-
19   Whittington, Assistant Federal Public Defender, counsel for Johne Lewis Owens, II, that the
20   Sentencing Hearing currently scheduled on October 22, 2018 at 10:00 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no earlier than ninety (90) days.
22          The Stipulation is entered into for the following reasons:
23          1.      Counsel for the defendant needs additional time to gather mitigation information
24   for Mr. Owens, which is relevant to the sentencing disposition of this case.
25          2.      The defendant is incarcerated and does not object to the continuance.
26          3.      The parties agree to the continuance.
 1        This is the first stipulation to continue filed herein.
 2        DATED this 12th day of October, 2018.
 3   RENE L. VALLADARES                               DAYLE ELIESON
     Federal Public Defender                          United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                     /s/ Elham Roohani
     By_____________________________                  By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                         ELHAM ROOHANI
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00296-JAD-CWH
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     JOHNE LEWIS OWENS, II,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11   October 22, 2018 at 10:00 a.m., be vacated and continued to _____________________
                                                                 January 28, 2019, at theat the
12   hour of
     hour of _______
             10:00 a.m.
                     ___.m.
13
            DATED this 15th
                       ____ day of October, 2018.
14
                                                                          ___
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
